Citation Nr: 9904831	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-21 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under the provisions of Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel

INTRODUCTION

The veteran had active military service from January 1944 to 
March 1946, and from March 1948 to May 1966.  The appellant 
is the veteran's widow.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in St. Petersburg, 
Florida (hereinafter RO).


FINDINGS OF FACT

1.  The veteran died in June 1996, at the age of 70 years.

2.  The death certificate reported that the veteran's 
immediate cause of death was ventricular asystole, as a 
consequence of left ventricular dysfunction, due to 
arteriosclerotic cardiovascular disease and renal failure.  
An autopsy was not performed.

3.  At the time of the veteran's death, no service-connected 
disabilities were established.

4.  There is no medical evidence showing a nexus between the 
veteran's death and service.

5.  The veteran did not die of a service-connected 
disability; nor did he have a total disability, permanent in 
nature, resulting from a service-connected disability, or die 
while a disability so evaluated was in existence; nor was he 
missing in action or captured or detained by a hostile force 
or government.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  Eligibility for dependent's educational assistance under 
38 U.S.C. Chapter 35 is not established.  38 U.S.C.A. § 3501 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.807, 21.3021 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are negative for 
evidence of cardiovascular-renal disease or rheumatoid 
arthritis.  At the time of the December 1965 retirement 
examination all pertinent systems were clinically evaluated 
as normal.  A chest x-ray and an electrocardiogram showed no 
abnormality. Subsequent to service discharge, a statement in 
May 1991 from the veteran's private physician states that the 
veteran had been treated for rheumatoid arthritis and 
subsequently developed acute renal failure secondary to 
Wegener's granulomatosis.  The physician stated that the 
veteran was totally disabled beginning in 1989 due to the 
incipient renal failure and because of the worsening of the 
rheumatoid arthritis.  

Received in conjunction with a claim for death pension 
benefits was a list of physicians who had treated the veteran 
beginning in 19987 for several disorders, including renal 
disease.

In an August 1998 letter, the RO informed the appellant of 
the types of evidence, which would be of assistance to 
establish her claim, including copies of any service
medical records, post service treatment records, and lay 
statements.  She was also furnished with the appropriate 
release of information forms and informed that the RO would 
assist her in obtaining any treatment records.  In August 
1996, the RO asked the appellant if she had any service 
medical records in her possession.  Later in August 1996, the 
appellant responded that she did not have any service medical 
records.

The official death certificate reflects that the veteran died 
in June 1996, at the age of 70 years with the immediate cause 
of death reported as ventricular asystole, as a consequence 
of left ventricular dysfunction, due to arteriosclerotic 
cardiovascular disease and renal failure.  An autopsy was not 
performed.  At the time of the veteran's death, no 
service-connected disabilities were established.

Service Connection for Cause of Veteran's Death

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty. 38 U.S.C.A. §§  1110, 1131 (West 
1991). Furthermore, service connection will be granted for 
cardiovascular-renal disease if manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1995); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1998).

Service connection for the cause of the veteran's death may 
be established where the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate 
underlying cause, or be etiologically related. 38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1998).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

In making a claim for service connection for a disorder, 
including a disorder which caused the death of a veteran, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  The United 
States Court of Veterans Appeals (hereinafter Court) has 
defined the term "well-grounded claim" as a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Moreover, the Court has stated that "[t]he quality 
and quantity of the evidence required to meet this statutory 
burden . . . will depend upon the issue presented by the 
claim."  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
Where the issue in a case is factual, competent lay evidence 
may suffice; however, "where the determination involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Id. at 93.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995. 

The appellant contends that service connection is warranted 
for the veteran's cause of death as the "medical problem" 
that caused his death was incurred on active duty.  This 
theory of entitlement involves medical causation and 
therefore appellant is required to present "competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' . . . ." to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  

Due consideration has been given to the appellant's 
contentions.  However, the appellant's statements are not 
competent evidence to establish the cause of the veteran's 
death.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  There is no evidence of record that the 
appellant is competent to make a medical determination as to 
the cause of the veteran's death.  Espiritu v. Derwinski, 
2 Vet.App. 492, 495 (1992); Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).

The service medical records reflect no evidence of 
cardiovascular-renal disease or rheumatoid nor is there any 
medical evidence showing that these disorders were manifested 
within one year following service.  The evidence indicates 
that the veteran received treatment for these disorders in 
the 1980s, many years after service.  The appellant has not 
submitted any competent medical evidence nor is there any 
competent medical evidence of record which establishes a link 
between the disorders involved in the veteran's death and his 
periods of active duty.  As there is no evidence which 
provides the required nexus between military service and the 
veteran's death, service connection for the cause of the 
veteran's death is not warranted.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).

The Board views the information provided in the statement of 
the case, supplemental statement of the case, and other 
correspondence from the RO, sufficient to inform the 
appellant of the elements necessary to complete her claim for 
service connection for cause of the veteran's death.  
Moreover, the appellant has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if obtained, might make the claims well grounded. Robinette 
v. Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
appellant's claims on the basis that they were not well 
grounded, the Board concludes that this was not prejudicial 
to the appellant. See Edenfield v. Brown, 8 Vet.App 384 
(1995) (en banc) (when the Board decision disallowed a claim 
on the merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on these issues because the claims are not well 
grounded is not prejudicial to the veteran. See Bernard v. 
Brown, 4 Vet.App. 384 (1993).

Educational Assistance Benefits

Basic eligibility for DEA benefits is established for a 
surviving spouse if a veteran dies from a service-connected 
disability or has a total disability permanent in nature or 
is missing in action or is captured or forcibly detained by a 
foreign government.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 
21.3021.

As detailed above, service connection for the cause of the 
veteran's death is not in order.  Therefore, in this case, it 
has been determined that the veteran did not die of a 
service-connected disability.  Additionally, a review of the 
record shows that the remaining criteria have not been 
satisfied.  The Board finds that the appellant does not meet 
the basic criteria under the law for eligibility for DEA 
benefits.  Where the law is dispositive, the claim must be 
denied on the basis of absence of legal merit. See Sabonis v. 
Brown, 6 Vet. App. 426 (1994). Based on the foregoing, the 
appeal is denied.


	ORDER

Service connection for the cause of the veteran's death is 
denied. The claim for DEA is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

